

114 HR 6131 IH: Human-Animal Chimera Prohibition Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6131IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Smith of New Jersey (for himself, Mr. Babin, Mr. Bilirakis, Mrs. Black, Mr. Boustany, Mr. Fleming, Mr. Fortenberry, Mr. Harris, Mrs. Hartzler, Mr. Hensarling, Mr. Huelskamp, Mr. Huizenga of Michigan, Mr. Luetkemeyer, Mr. Pearce, Mr. Pitts, Mr. Russell, Mrs. Wagner, Mr. Loudermilk, and Mr. Mullin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit human-animal chimeras.
	
 1.Short titleThis Act may be cited as the Human-Animal Chimera Prohibition Act of 2016. 2.Prohibition on human-animal chimerasPart I of title 18, United States Code, is amended by inserting after chapter 51 the following:
			
				52Human-Animal Chimeras
					
						Sec.
						1131. Definitions.
						1132. Prohibition on human-animal chimeras.
					
 1131.DefinitionsIn this chapter the following definitions apply: (1)Human-animal chimeraThe term human-animal chimera means—
 (A)a human embryo into which a nonhuman cell or cells (or the component parts thereof) have been introduced to render the embryo’s membership in the species Homo sapiens uncertain;
 (B)a chimera human/animal embryo produced by fertilizing a human egg with nonhuman sperm; (C)a chimera human/animal embryo produced by fertilizing a nonhuman egg with human sperm;
 (D)an embryo produced by introducing a nonhuman nucleus into a human egg; (E)an embryo produced by introducing a human nucleus into a nonhuman egg;
 (F)an embryo containing at least haploid sets of chromosomes from both a human and a nonhuman life form;
 (G)a nonhuman life form engineered such that human gametes develop within the body of a nonhuman life form; or
 (H)a nonhuman life form engineered such that it contains a human brain or a brain derived wholly or predominantly from human neural tissues.
 (2)Human embryoThe term human embryo means an organism of the species Homo sapiens during the earliest stages of development, from 1 cell up to 8 weeks.
						1132.Prohibition on human-animal chimeras
 (a)In generalIt shall be unlawful for any person to knowingly, in or otherwise affecting interstate commerce— (1)create or attempt to create a human-animal chimera;
 (2)transfer or attempt to transfer a human embryo into a nonhuman womb; (3)transfer or attempt to transfer a non­hu­man embryo into a human womb; or
 (4)transport or receive for any purpose a human-animal chimera. (b)Penalties (1)In generalWhoever violates subsection (a) shall be fined under this title, imprisoned not more than 10 years, or both.
 (2)Civil penaltyWhoever violates subsection (a) and derives pecuniary gain from such violation shall be subject to a civil fine of the greater of $1,000,000 and an amount equal to the amount of the gross gain multiplied by 2.
 (c)Rule of constructionThis section does not prohibit research involving the use of transgenic animal models containing human genes or xe­no­trans­plan­ta­tion of human organs, tissues, or cells into recipient animals, if such activities are not prohibited under subsection (a)..
 3.Technical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 51 the following:
			
				
					52.Human-animal chimeras1131..
		